Citation Nr: 1524928	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits.  

2.  Entitlement to basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits.  



WITNESSES AT HEARING ON APPEAL

Appellant, her sister and a friend



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1987.   He died in December 2005.  The appellant was married to the Veteran at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A July 2012 Travel Board hearing was held at the St. Petersburg, Florida Regional Office (RO) before the undersigned Acting Veterans Law Judge.

The case was remanded for further development in December 2013 and June 2014.


FINDINGS OF FACT

1.  In a June 2006 decision, the RO determined that the appellant could not be recognized as the Veteran's surviving spouse for purposes of receipt of DIC benefits; the appellant did not appeal this decision and it became final.  

2.  Evidence received since the June 2006 decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The evidence of record reasonably establishes that the appellant's separation from the Veteran prior to his death was procured by the Veteran without the fault of the appellant.   



CONCLUSIONS OF LAW

1. The June 2006 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201 (2014).

2.  New and material evidence has been received with respect to the appellant's claim for basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits have been met.  38 U.S.C.A. §§ 10, 103, 1310, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.312 (2014).   


  REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Claim to reopen

In a June 2006 decision, the RO determined that the appellant could not be recognized as the Veteran's surviving spouse for purposes of receipt of DIC benefits; the appellant did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  Consequently, in order for the appellant to reopen this claim, receipt of new and material evidence is required.  At the July 2012 Board hearing, the appellant provided specific testimony tending to indicate that the separation between her and the Veteran in July 2004 was procured by him without fault on her part.  This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to indicate that their "continuous cohabitation" as man and wife was not broken by their separation, the lone remaining requirement she must fulfill under the controlling regulations to be recognized as the "surviving spouse" for DIC benefits purposes.  Accordingly, the newly received evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.  

B.  Merits of the claim

As noted above, the Veteran died in December 2005 and the appellant was married to him at the time of his death.  She seeks basic eligibility for VA DIC benefits, asserting that she should be recognized as the deceased Veteran's surviving spouse.   

Under the controlling regulations, a "surviving spouse" is defined as a person: 
1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; 2) who was the spouse of a Veteran at the time of his or her death; (3) who lived with the Veteran continuously from the date of marriage to the date of his or her death (i.e., continuous cohabitation); and 4) and who, except as provided in 38 C.F.R. § 3.55 , has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held him or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The "continuous cohabitation" requirement is met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The question of "fault" is determined based on the conduct at the time of the separation.  See Gregory v. Brown, 5 Vet. App. 108 (1993).  Temporary separations, including those caused by the surviving spouse, will not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

Continuity of cohabitation is also not broken if separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.  38 C.F.R. § 3.53(b).  See Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007).  In the absence of contradictory information, a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the requirements of 38 C.F.R. § 3.53.  Id.

As the appellant otherwise meets the requirements for recognition as a surviving spouse, the only question in this case is whether she met the "continuous cohabitation requirement" under the controlling regulations summarized above.  The evidence indicates that the Veteran became totally disabled due to his service-connected multiple sclerosis (M.S.) in the mid-1990s.  In a May 1998 rating decision, the RO granted 100% schedular ratings for right and left upper extremity impairment and right and left lower extremity impairment caused by the M.S.  It also granted a 10 percent rating for facial and voice impairment, special monthly compensation for loss of use of all upper and lower extremities, entitlement to specially adapted housing and entitlement to automobile and adaptive equipment.  The underlying impairments resulting in these ratings/awards were also all found to result from the Veteran's M.S.  An effective date of December 27, 1996 was assigned for all the ratings/awards.

The evidence also indicates that the appellant cared for the Veteran from the early 1990s until July 2004 when he went to live with his mother and stepfather.  During this time she was also caring for the son of her and the Veteran.  The appellant asserts that by July 2004, she was suffering from caregiver fatigue combined with the continued need to ensure that the son was receiving proper care.  Additionally, she asserts that in July 2004, the Veteran's mother and stepfather were able to secure some kind of agreement that was signed by the Veteran with an X, which allowed them to take him to live at their house.  

The documentation of record indicates that the Veteran was diagnosed with possible multiple sclerosis in March 1987, while still in service.   The appellant and the Veteran were subsequently married in July 1990.  The M.S. progressively worsened, leading to the granting of the total disability ratings and additional benefits by the May 1998 rating decision.  Subsequent to the marriage, the appellant and the Veteran resided together in their home and the appellant took care of both him and their son (after he was born).  On June 17, 2004, the Veteran received a private hospice home visit evaluation where he was found to completely bed bound, very thin and requiring full care.  He was only able to speak one word at a time and the speech was very slurred.  He had swallowing problems and could eat only a pureed food diet.  He had lost 40 to 50 pounds over the years since his M.S. diagnosis but continued to have a good appetite.  He was incontinent and utilized diapers and his days and nights were mixed up.  The Veteran indicated that he wanted no further care for his M.S. but instead wanted to be maintained in a comfortable fashion.  

A separate June 17, 2004 care plan states that the Veteran did not sleep well at night and remained agitated during the day while dozing off and on.  The hospice worker discussed with the appellant the need for the Veteran to sleep at night.  It was noted that the Veteran's primary care physician had prescribed Restoril for sleep but the Veteran's parents had not wanted the Veteran to take the medication.  The appellant reported that she had given Restoril recently with good results; the Veteran had been sleeping better at night and the agitation had decreased.  

On July 7, 2004, the appellant was noted to be suffering from caregiver breakdown and the Veteran was agreeable to go for respite care to a private inpatient hospice center.  On July 20, 2004, hospice staff met with the Veteran's mother and stepfather; it was noted that the Veteran believed that he would be returning home with his wife after finishing the respite care.  On July 26, 2004, hospice staff noted that the appellant had called and indicated that she wanted to take the Veteran home.  The appellant noted that she had transportation and care arranged and could pick up the Veteran the following morning.  However, on July 28, 2004, the Veteran was apparently still at the inpatient facility as the mother and stepfather again visited him there.  At that time, the Veteran was noted to have acknowledged that he wanted to go home with the mother and stepfather.  On July, 29, 2004, the hospice staff noted that "parents became the caregiver per (Veteran's) decision." 

In a January 2005 letter, the Veteran's mother indicated that she did not feel that any VA benefits should be paid to the appellant currently or in the future.  She reported that the previous summer, the appellant had removed the Veteran from his home and placed him in hospice and that at hospice, he was found to be malnourished and near death.  She also indicated that when it was determined that the Veteran could leave the hospice, the appellant refused to let him return to his home.  Additionally, the mother noted that when asked by hospice what his preference was, the Veteran indicated that he wanted his mother to take over his affairs and care for him.  Thus, formal documents were produced and signed by the Veteran allowing the mother to manage his care and affairs.  The mother asserted that upon gaining permission to undertake this management, she discovered that the appellant had cleared out all of the Veteran's bank accounts and investments, disposed and discarded all of his possessions, with the exception of a few pairs of shorts and some shirts, and had taken possession of his home.  

The Veteran's death certificate shows that he died on December [redacted], 2005 due to aspiration pneumonia from end stage M.S.  In a March 2006 rating decision, the RO granted entitlement to DIC benefits to the appellant in the form service connection for the cause of the Veteran's death and entitlement to dependents' educational assistance.  

However, in a subsequent June 2006 rating decision, the RO denied appellant's basic entitlement to these DIC benefits, indicating that the evidence showed that she and the Veteran did not live together continuously from the date of their marriage until the date of the Veteran's death and that she was not without fault for their separation.  As a result, the appellant could not be recognized as the Veteran's surviving spouse for the purpose of receipt of VA DIC benefits.  It is clear that the RO relied primarily on the Veteran's mother's January 2005 letter in making this finding.

At the July 2012 Board hearing, the appellant testified that she cared for her husband and his debilitating M.S. for a number of years while also caring for their young son and working.  A former co-worker corroborated this testimony, indicating that he and the appellant used to work the same 12 hour overnight shift six days per week at a flooring company and that the appellant would return from work at 7 Am in the morning and then care for the son and husband.  The appellant also testified that she eventually developed caregiver fatigue and placed the Veteran at the hospice in 2004 for temporary respite care.  While the Veteran was at the hospice, his mother and stepfather were insistent that the Veteran go and live with them and to allow them to take care of him.  Additionally, the appellant's sister testified that she had been an eyewitness to this change of placement.  The sister indicated that when the appellant had asked the Veteran where he wanted to go and live, he had replied that he wanted to return home with the appellant.  However, the mother and stepfather indicated that they now had "the power of attorney" and did not permit the appellant to take the Veteran home.  Further, the appellant testified that she was not sufficiently recovered at that point to attempt to take legal action or otherwise actively resist the mother and stepfather's actions.  

The appellant noted that she did want the Veteran to come home and live with her and that she had not cleared out the bank accounts; she had simply accessed the accounts in order to provide for herself and her son.  Also, she did not "take possession of the Veteran's house"; she simply continued to live in the family home and to pay the mortgage of approximately $1800 per month.  Additionally, she indicated that she did not liquidate any investments though she did collect on the life insurance policy the Veteran had taken out for their son, in order to use it to help support him. 

The above summarized evidence contains conflicting information concerning how the separation of the Veteran from the appellant was procured and whether the appellant was at all at fault for it.  The evidence does indicate that the appellant was caring for the totally disabled Veteran for a significant length of time, along with caring for her son and working; that she eventually suffered a caregiver breakdown; and that as a result she placed him in temporary respite care at the hospice.  Given this incredibly stressful set of circumstances, the Board does not find the appellant at fault for experiencing the breakdown and making the temporary hospice placement.  

The Veteran's mother did also assert that the appellant did not want to take the Veteran back into her home following the hospice respite care; that she disposed of his possessions and investments; and that she took possession of his house for her own pecuniary gain.  However, the appellant, along with her corroborating witnesses, have testified that the mother's assertions are false.  Notably, pursuant to the prior remands, the agency of original jurisdiction (AOJ) did attempt to obtain further information from the hospice concerning what transpired at the time of the hospice placement and whether the appellant may have borne any fault in the Veteran's placement but was informed that hospice records from the time period in question are no longer available.  Accordingly, given that the appellant is not considered at fault for developing caregiver fatigue and placing the Veteran in temporary respite care; given that there is no specific corroboration of the mother's assertions regarding the appellant's actions at the time of the separation and thereafter; given that the appellant's account of the separation is supported by corroborating testimony from her former co-worker and sister; and given that the hospice records that have been associated with the claims file simply tend to indicate that in July 2004, the Veteran had the choice to return home and live with the appellant but affirmatively chose to go and live with his mother and stepfather, the weight of the evidence indicates that the separation of the Veteran and the appellant prior to his death was procured by him without the fault of the appellant.  Accordingly, the appellant may be recognized as the Veteran's surviving spouse for the purpose of receiving Dependency and Indemnity Compensation (DIC) benefits.  
     

   ORDER

As new and material evidence has been received, the claim seeking basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits is reopened.

As the appellant is recognized as the Veteran's surviving spouse, basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits is granted.

 


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


